Title: From George Washington to Daniel Bowers, 28 May 1779
From: Washington, George
To: Bowers, Daniel



Sir,
Head Qrs Middlebrook May 28th 1779

Your letter of the 26th of last Month accompanied by a piece of Cloth made of Buffaloes hair, & manufactured in your own family, came safe to my hands. For the flattering Sentimts contained in the letter, and for the novelty of the Cloth which you have been so obliging as to present me with the first fruits of, I thank you. I am highly sensible of these proofs of your approbation of my conduct, and thank you kindly for your good wishes. I am (though unknown) Yr Most Obedt Servt
Go: Washington
